                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

IN RE:
NILHAN FINANCIAL, LLC,

          Debtor.
______________________________/

CHITTRANJAN THAKKAR,

            Appellant,
                                Case No.     8:19-cv-2368-T-33
v.                              Bankr. No.   8:17-bk-3597-MGW

GREENSPOON MARDER, P.A.,

          Appellee.
______________________________/

                             ORDER

     In the context of a Chapter 7 bankruptcy proceeding, the

Appellant    Chittranjan   Thakkar   (Thakkar)   appeals   the

Bankruptcy Court’s Orders Denying Motion to Reconsider Order

Overruling Objection to Proof of Claim Number 2 filed by

Greenspoon Marder, P.A. and the Order Overruling Objection to

Proof of Claim Number 2 filed by Greenspoon Marder P.A. On

December 20, 2019, Thakkar filed his initial brief (Doc. #

14), and on January 30, 2020, Appellee Greenspoon Marder P.A.

(Greenspoon) filed its answer brief (Doc. # 17). Because

Thakkar lacks standing, the appeal is due to be dismissed for

lack of jurisdiction.



                               1
I.   Background

     Nilhan Financial, LLC (Debtor) is a limited liability

company   whose   corporate   representative,      at   all    relevant

times,    was   Appellant   Thakkar.   (Doc.   #   7    at    210).   In

proceedings below, Thakkar identifies himself as appearing

pro se “on behalf of equity in” the Debtor. See (Doc. # 9 at

4). It is undisputed that Thakkar is a member of the Debtor

LLC. (Doc. # 6-43 at 3–4). 1

     Beginning in February 2013, the law firm Greenspoon

represented Thakkar, the Debtor, and several related entities

(collectively Thakkar Defendants) in two state court complex

commercial lawsuits in which the Thakkar Defendants faced the

possibility of multi-million-dollar judgments. 2 See, e.g.,

(Doc. ## 6-13, 6-14, 6-15, 6-16). Greenspoon filed its notice


1 While Greenspoon alleges that the Debtor was owned equally
by brothers, Niloy Thakkar and Rohan Thakkar until August 28,
2018, when Niloy transferred a twenty-percent ownership
interest in the Debtor to his father, Appellant Thakkar, (Doc.
# 17 at 7), there is no record evidence establishing the
extent of Thakkar’s interest in the Debtor other than the
fact he is a member. However, it appears, his interests, if
any, are subject to a significant lien. See FN 2, infra.
2 A charging order in the state court cases reflects that SEG

Gateway, LLC obtained a Final Judgment against Thakkar,
individually, in the principal sum of $12,000,000.00. (Doc.
# 6-43 at 3). Of note, the charging order states that any
interest that Thakkar individually held as a member of Nilhan
Financial, LLC is subjected to an encumbrance, lien and
charging order in the amount of the judgment in favor of and
for the benefit of SEG. (Id.)


                                 2
of appearance in the state court cases on February 13, 2013.

(Doc. # 6-79 at 10–11). After a significant amount of legal

work was done for which Greenspoon was not paid, Greenspoon

moved   to   withdraw   as   counsel   of   record   for   the   Thakkar

Defendants on March 25, 2013. 3 (Doc. # 6-17). The Circuit

Judge granted Greenspoon’s motion to withdraw on April 2,

2013. (Doc. # 6-18).

     Facing judgments against it, the Debtor was placed into

an involuntary Chapter 7 bankruptcy on March 20, 2017. (Doc.

# 6-5 at 3). On July 26, 2017, the case was converted to a

Chapter 11, see (Id. at 13), and on December 15, 2017, the

case was reconverted to a Chapter 7. (Id. at 33).

     On September 26, 2017, Appellee Greenspoon filed a proof

of claim number 2 in the Debtor’s bankruptcy case reflecting

an unsecured claim in the amount of $166,200.47, representing

pre-petition unpaid attorneys’ fees and costs due and owing




3 Thakkar was represented by multiple law firms in the state
court cases. Shortly after Greenspoon’s appearance, an order
permitting the withdrawal of two of the law firms was entered
February 20, 2013. (Doc. # 6-42). Additionally, there are two
other pending appeals in this court in which Thakkar appeals
the Bankruptcy Court’s order overruling his objections to
claims asserted by law firms that represented the Debtor. See
Thakkar v. Holland & Knight, LLP, 8:19-cv-1116-T-23; Thakkar
v. Nejame Law, P.A., 8:19-cv-2369-T-02.


                                  3
to Greenspoon by the Debtor. (Doc. # 6-79). On October 2,

2017, Greenspoon filed an amended claim. (Doc. # 6-80).

      Greenspoon’s        claim   asserted         in   the     bankruptcy   court

represents the balance of the fees and costs owed by Debtor

to Greenspoon for prepetition legal representation in the

state court cases. (Doc. ## 79, 80).

      On August 15, 2018, Niloy Thakkar filed an objection to

the   Greenspoon     claim.       (Doc.       #   6-6).    In    support   of   his

objection, he claimed (1) there was no signed engagement

letter between the parties; (2) Greenspoon was not lead

counsel in the underlying state court litigation; (3) Debtor

did not receive bills from Greenspoon; (4) the legal work

performed by Greenspoon was not authorized; (5) the statute

of    frauds   precludes      recovery;           and     (6)   the   statute   of

limitations bars the claim. (Id. at 2). Thakkar filed a

joinder in the objection on November 6, 2018 (Doc. # 6-8),

and an amended joinder on May 31, 2019, alleging additional

grounds that the fees and expenses are unreasonable and

unauthorized. (Doc. # 6-32).

      On September 13, 2018, Greenspoon filed its response in

opposition     to   the    objection,         arguing      that   Niloy    Thakkar

failed to provide evidence or factual allegations sufficient

to rebut the presumption of validity the claim enjoys. (Doc.


                                          4
# 6-7). Additionally, Greenspoon filed a legal memorandum

supporting its opposition to the Thakkar objections. (Doc. #

6-68).

       A full-day trial was held on June 18, 2019, before Chief

Bankruptcy Judge Michael G. Williamson on Niloy Thakkar and

Thakkar’s objections to Greenspoon’s claim. (Doc. # 7). At

the trial, Greenspoon’s corporate representative, Richard

Epstein, testified, and Thakkar cross examined him. (Id. at

21–200).    In    addition     to    the       testimony      of     Epstein,       the

Bankruptcy Court considered correspondence, emails, invoices,

and pleadings submitted into evidence by Greenspoon. (Id.).

In closing, Greenspoon’s counsel argued that Greenspoon was

engaged    on    February    9,     2013,      on    behalf     of      the   Thakkar

Defendants in extraordinarily complicated litigation in which

multiple attorneys had previously withdrawn. (Id. at 202).

Greenspoon      immediately       began       working   on    the       state   court

cases, seeking a continuance of the impending trial, dealing

with   a   sanction    order      against       Thakkar,      resolving         a   lis

pendens, and defeating a temporary restraining order. (Id.).

Thakkar received his February bill in March and requested

Greenspoon to stop working. Emails went back and forth and

ultimately       Thakkar    allowed       and       consented      to    Greenspoon

continuing its representation, including preparing for and


                                          5
defending    Thakkar’s      deposition.      (Id.    at    203).      Greenspoon

contends that although the engagement letter sent to Thakkar

was not signed by Thakkar, the agreement of representation

was never repudiated. (Id. at 202). Greenspoon performed

under the agreement, but other than a ten-thousand-dollar

retainer    and    another       payment,    the    bulk       of   the   billed

attorneys’ fees were not paid. Given the short time frame

Greenspoon had to get up to speed on the complex business

litigation and prepare a defense, Greenspoon submits that it

was not unreasonable or out of the ordinary for the firm to

actively work the case before the engagement letter had been

signed. (Id. at 204).

      In response, Thakkar argues that there was no meeting of

the minds because there was no signed agreement. (Id. at 205).

His position is that the whole history of the relationship

was a consulting agreement, and he submits he made clear from

the     outset    that     he     could     not     afford      a     full-scope

representation. (Id.). His understanding was the law firm

would    limit    the    scope   to   keep   control      of    the    fees   and

expenses. (Id.). Thakkar additionally argues the amount of

fees billed was unreasonable with entries of 28 to 38 hours

in a day, during a time period Thakkar contends little was

happening. (Id. at 206). Next, Thakkar argued the claim was


                                       6
barred because the four-year statute of limitations governing

oral contracts had expired. (Id. at 206–07). Finally, Thakkar

argues that Greenspoon wrote off the debt because they knew

it was not a valid debt, and therefore the Debtor should not

have to pay a debt that was written off. (Id. at 208).

     At the end of the trial, the Bankruptcy Court overruled

Thakkar’s objections and approved Greenspoon’s claim in full.

(Id. at 218). In reaching this conclusion, the Bankruptcy

Court first found that a written signed letter of engagement

was not required for a client to have liability for attorneys’

fees under a quantum meruit theory or oral contract law. (Id.

at 211). The Bankruptcy Court found that Greenspoon provided

its clients with the hourly rates and the way the work would

be billed. (Id. at 212).   The Bankruptcy Judge further noted

the massive undertaking of the law firm to jump into the

middle of the complex litigation with upcoming deadlines and

sanction motions that required immediate attention. (Id. at

212–13). He also found the fact that Greenspoon wrote off the

debt did not absolve the liability of the Debtor for the fees

owed. (Id. at 217). The Bankruptcy Judge rejected Thakkar’s

statute of limitations argument, explaining that a creditor

has two years from the date of the petition in which to file

a claim, and thus the claim was well within the statute of


                              7
limitations.       Lastly,   the   Bankruptcy   Court   observed   that

Thakkar introduced no expert testimony or other competent

substantial evidence challenging the reasonableness of the

fees. (Id. at 217–18). On June 25, 2019, the Bankruptcy Court

issued an Order overruling the objections to Greenspoon’s

claim and allowing Greenspoon an unsecured claim in the amount

of $166,200.47. (Doc. # 6-2). Thakkar filed a motion for

reconsideration (Doc. # 6-78). A hearing on the motion was

held on August 22, 2019. (Doc. # 9). After hearing argument,

the Bankruptcy Court denied the motion for reconsideration.

(Doc. ## 6-3; 9 at 14). This appeal followed.

II.    Legal Standard

       A.    Standard of Review

       Upon entry of a final order by the Bankruptcy Court, a

party may appeal to the United States District Court pursuant

to 28 U.S.C. § 158(a). The District Court functions as an

appellate court in reviewing decisions of the Bankruptcy

Court. Varsity Carpet Servs., Inc. v. Richardson (In re

Colortex Indus., Inc.), 19 F.3d 1371, 1374 (11th Cir. 1994).

This Court reviews the Bankruptcy Court’s legal conclusions

de    novo   but   must   accept   the   Bankruptcy   Court’s   factual

findings unless they are clearly erroneous. Rush v. JLJ Inc.

(In re JLJ Inc.), 988 F.2d 1112, 1116 (11th Cir. 1993).


                                     8
      B.        Standing to Appeal

      The Eleventh Circuit has adopted the “person aggrieved”

doctrine, which “holds that only a person aggrieved has

standing to appeal a bankruptcy court’s order.” In re Westwood

Cmty. Two Ass’n Inc., 293 F.3d 1332, 1335 (11th Cir. 2002).

The   Eleventh         Circuit’s   “precedent    has   limited   persons

aggrieved to those with ‘a financial stake in the order being

appealed,’ that is, those who are ‘directly, adversely, and

pecuniarily affect[ed]’ by the order.” Tucker v. Mukamal, 616

F. App’x 969, 972 (11th Cir. 2015) (quoting In re Westwood,

293 F.3d at 1335, 1337-38).

III. Analysis

      In this appeal, Thakkar seeks reversal of the Bankruptcy

Court’s order overruling his objections to the Greenspoon

claim.     In    its   answer   brief,    Greenspoon   first   challenges

Thakkar’s standing to pursue the appeal and then raises

multiple arguments on the merits. “Standing ‘is the threshold

question in every federal case, determining the power of the

court to entertain the suit.’” Maverick Media Grp., Inc. v.

Hillsborough Cty., Fla., 528 F.3d 817, 819 (11th Cir. 2008)

(quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)). “‘In the

absence of standing, a court is not free to opine in an

advisory capacity about the merits of a plaintiff’s claims,’


                                      9
. . . and ‘the court is powerless to continue.’” CAMP Legal

Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th

Cir. 2006) (citations omitted).

     As the party invoking the court’s jurisdiction, Thakkar

bears the burden of demonstrating he has standing to pursue

this appeal. “Standing . . . is a doctrine rooted in the

traditional understanding of a case or controversy .... [It]

limits the category of litigants empowered to maintain a

lawsuit in federal court to seek redress for a legal wrong.”

Spokeo,    Inc.    v.   Robins,   136   S.      Ct.   1540,   1547   (2016)

(citations omitted). To demonstrate standing, a plaintiff

(or, as in this case, an appellant) bears the burden of

showing “(1) an injury in fact, meaning that an injury is

concrete and particularized, and actual or imminent, (2) a

causal connection between the injury and the causal conduct,

and (3) a likelihood that the injury will be redressed by a

favorable decision.” Granite State Outdoor Advert., Inc. v.

City of Clearwater, Fla., 351 F.3d 1112, 1116 (11th Cir. 2003)

(citations and emphasis omitted).

     Many    courts     have   endorsed    practical     limitations     on

standing    in    bankruptcy   cases.     The    Eleventh     Circuit,   for

example, has held that a person has standing to appeal an

order of a bankruptcy court only if he is a “person aggrieved”


                                   10
by the order. In re Westwood, 293 F.3d at 1335. In the context

of    bankruptcy      appeals,          the       “person      aggrieved     doctrine

restricts standing more than Article III standing, as it

allows a person to appeal only when they are ‘directly and

adversely affected pecuniarily by the order.’” Id. (quoting

In re Troutman Enter., Inc., 286 F.3d 359, 364 (6th Cir.

2002)). In other words, “the person aggrieved doctrine limits

standing     to    appeal     a    bankruptcy            court      order   to   those

individuals who have a financial stake in the order being

appealed.”    In    re    Westwood,           293      F.3d    at   1335    (citations

omitted). A party has a financial stake in the bankruptcy

court’s order when that order “diminishes their property,

increases     their      burdens        or    impairs         their    rights.”      Id.

(quoting    Troutman,       286     F.3d          at   364).     Thakkar     fails    to

demonstrate how the Bankruptcy Court’s order here approving

the   Greenspoon      claim       has    diminished           Thakkar’s     property,

increased his burdens, or impaired his rights.

      Thakkar has filed no reply to Greenspoon’s standing

challenge, 4 nor has he proffered any evidence to demonstrate



4 This Court entered a briefing order in which Thakkar was
advised that he could file a reply within 14 days of the
answer brief. (Doc. # 11). See also Fed. R. Bankr. P.
8018(a)(3) (“appellant may serve and file a reply brief within
14 days after service of the appellee’s brief”). The reply


                                             11
he is a “person aggrieved.” As a member of a limited liability

company, Thakkar owns no interest in the LLC’s property under

Florida law. See Fla. Stat. § 605.0110(4) (“A member of a

limited liability company has no interest in any specific

limited liability company property.”). Bankruptcy courts have

similarly recognized the limited interest of an LLC member.

See, e.g., In re Whittle, 449 B.R. 427, 430 (Bankr. M.D. Fla.

2011) (“The Florida statutory scheme is clear that a limited

liability company holds property separate and apart from the

property of its members.”). Although Thakkar was able to

establish standing to assert an objection in the bankruptcy

proceedings, that fact alone does not give him standing to

appeal an order of the Bankruptcy Court. See In re Westwood,

293 F.3d at 1337 (“[A]lthough the party in interest standard

is pertinent to determine who may object to the allowance or

disallowance of claims, the proper inquiry to determine who

may appeal a bankruptcy court order is the person aggrieved

standard.”). For purposes of this appeal, Thakkar fails to

establish that he is a person aggrieved, that is, that he has

suffered a direct, adverse, pecuniary impact from the order. 5


deadline has passed, and Thakkar has not filed a reply, nor
sought an extension of time in which to do so.
5 In a recent related appeal to the District Court initiated

by Thakkar from the same bankruptcy case, the Honorable Mary


                             12
     Greenspoon argues that Thakkar fails to meet the “person

aggrieved” standard endorsed by the Eleventh Circuit because

he fails to have the requisite pecuniary interest in the order

on appeal. The Court agrees. The order on appeal does not

affect Thakkar directly. While the order might affect the

value of the equity in the Debtor LLC, there is no evidence

before the Court that such surplus, if any, would inure to

Thakkar’s benefit. As a member of the LLC, he has no ownership

interest in the property of the LLC under Florida law. 6 See

SE Prop. Holdings, LLC v. McElheney, No. 5:12CV164-MW/EMT,

2016 WL 7494300, at *2 (N.D. Fla. May 7, 2016) (citing Section

605.0110, Fla. Stat. (2015)) (“An LLC is a separate legal

entity from its members, and the money in an LLC’s bank

account,   like   all   property   held   by   an   LLC,   is   its   own

property—its members ‘ha[ve] no interest in any specific


S. Scriven similarly found Thakkar was not a person aggrieved,
and thus had no standing to appeal where, as a member of the
LLC Debtor, he failed to show that he was directly, adversely
and pecuniarily affected by the bankruptcy court’s order on
appeal. See Thakkar v. Good Gateway, LLC, 8:18-cv-2996-T-30,
Doc. # 29.
6 Other courts addressing the issue in a shareholder context

have similarly concluded that shareholders, even of closely
held corporations, lack standing to pursue appeals of
bankruptcy orders. See, e.g., In re Dein Host, Inc. (Pignato
v. Dean Host, Inc.), 835 F.2d 402, 405–06 (1st Cir. 1987)
(holding that “even a sole shareholder acquires no personal
cause of action because of an injury-real or threatened-to
the corporation”).


                                   13
limited    liability   company       property’”).      Thus,     even    if    a

surplus existed, the surplus would belong to the Debtor

limited liability company, not Thakkar, and there is no

evidence   before    the     Court    by   way   of    by-laws    or    member

agreements to demonstrate otherwise.

IV.   Conclusion

      The Court finds that Thakkar does not have standing to

pursue    this   appeal.     Specifically,       the   Court     finds   that

Thakkar is not a person aggrieved, in that he has not shown

that he is directly, adversely, and pecuniarily affected by

the Bankruptcy Court’s order from which this appeal is taken.

The Court therefore does not reach the merits of the case.

See Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th

Cir. 2005) (“In the absence of standing, a court is not free

to opine in an advisory capacity about the merits of a

plaintiff’s claims.”).

      Accordingly,     the    Court    ORDERS     that   this    appeal       is

DISMISSED for lack of standing by Appellant Thakkar. The Clerk

is directed to CLOSE this case.




                                      14
     DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of March, 2020.




                             15
